 STANDARD OIL COMPANY OF CALIFORNIA153StandardOilCompany of California,WesternTRIAL EXAMINER'S DECISIONOperations, Inc.andOil, Chemical, and AtomicWorkersInternationalUnion,RichmondLocal No.1-561, AFL-CIO. Case 20-CA-3944November 8, 1967DECISION AND ORDERBy CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn May 31, 1967, Trial Examiner David F.Doyle issued his Decision in the above-entitledproceeding, finding that the Respondent has not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the General Coun-sel and the Charging Party filed exceptions to theDecision and supporting briefs, and Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision,' the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner, except as hereinmodified. IORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the complaint herein be, and it hereby is,dismissed in its entirety.IOn the facts presented by this record, we cannot say, as urged by theGeneral Counsel and the Charging Party, that the maintenance and en-forcement of the Respondent's rule against adornment of the safety hatsviolated Section 8(a)(1) or (3), simply because the decorationsin issuewere union emblems The Respondent established that it had a legitimate,longstanding, and not unwarranted concern about the threat to safetyposed by the use of unauthorized decorations on work hats Furthermore,the evidence shows that employees were freely permitted to wear em-blems signifying union affiliation on any part of their clothing except theirsafety hats. But while we agree with the Trial Examiner that the complaintshould be dismissed for the foregoing reasons, we do not adopt or rely onhis alternative finding that because no union organizational campaign wasin progress at the time the rule was enforced, this in itself is a separatereason for finding that no protected purpose could be served by the em-ployees who wore the union decalsSTATEMENT OF THE CASEDAVID F. DOYLE, Trial Examiner: This proceeding,with all parties represented by counsel, was heard by meat San Francisco, California, on January 31 and February1, 1967, on complaint of the General Counsel and asnwerof the Respondent. IThe complaint dated July 8, 1966, was based on acharge filed by the Union on February 16, 1966, and afirst amended charge filed on July 7, 1966.2 The com-plaintalleged insubstance that the Company had violatedSection 8(a)(l) and (3) of the Act by discriminatorilysuspending employees Willie F. Anderson and Danny L.Cates because they displayed emblems in the form of de-cals on their safety hats.In its answer the Company denied the commission ofany unfair labor practices and allegedas anaffirmativedefense that for many years prior to 1966, the Companyhad issued to employees working in its Richmond,California, refinery, safety hats of a special design andhad for many years a policy, rule, and instruction whichstated that "no other painting or marking of safety hats ispermitted unless approved by proper authority." Theanswer alleges that supervisors of the Company for goodreasonspursuant to this instruction ordered employeesAnderson and Cates to removecertain uniondecals fromthe safety hats supplied to each by the Company andupon the refusal of the employees to comply with theorder the employees were relieved of duties for thebalance of the shiftwithoutdeduction from pay.At the hearing counsel for the parties were afforded fullopportunity to be heard, to examine and cross-examinewitnesses, to introduce evidence bearing on the issues, toargue theissuesorally upon the record, and to file briefsand proposed findings. The General Counsel and counselfor the Company have filed scholarly briefs which havebeen carefully considered.Upon the entire record of the case and upon my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe pleadings establish that the Company is aDelaware corporation engaged in the refining, sale, anddistributionof petroleum products at its Richmond,California, refinery. In the course and conduct of its busi-ness, it annually sells and ships products valued in excessof $50,000 directly to customers located outside the Stateof California.It is found, therefore, that the Company at all timesmaterial herein has been an employer engaged in com-merce and in operations affecting commerce within the' In thisDecision, Standard Oil Company of California, WesternOperations, Inc , is referred to as the Company or the Respondent, Oil,Chemical and Atomic WorkersInternationalUnion, Richmond Local No1-561, AFL-CIO, is referred to as thi. Union and its parent organizationas theInternational, the General Counsel ofthe Boardand his representa-tives at thehearing asthe General Counsel; the National LaborRelationsBoard astheBoard,and theLabor-Management Relations Act, asamended, as the Act2All dates in this Decision are in the year 1966 unless specified other-wise168 NLRB No. 28 154DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 2(6) and (7) of the Act.It is also admitted in the pleadings that the followingnamed persons occupy the position set opposite eachname andare supervisors acting on behalf of the Com-pany within the meaning of Section 2(13) of the Act: T.M. Sheehy, general manager, Richmond refinery; JimLeder, superintendent; JulesMayer, superintendent;Mervin Miller, assistant superintendent; Charles Dixon,foreman.II.THELABOR ORGANIZATION INVOLVEDThe pleadings likewise establish, and I find, that theUnion at all times material herein has been a labor or-ganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Undisputed FactsThe RefineryThe site of the alleged unfair labor practices is theRichmond Refinery of the Company. At this city ofRichmond, California, on the shore of San Francisco BaytheCompany maintains and operates an oil refinery,which is reported to be the largest in the western States ofthe United States and one of the largest in the world. Thecomplex of buildings and giant chemical constructions arespread over more than 3,000 acres of land. The force ofemployees operating the refinery is approximately 3,000persons, which may fluctuate to some extent according tothe nature of the Company's operations.In essence the refinery is a chemical laboratoryoperated on a vast scale with specific buildings and equip-ment to perform certain tasks which bring into being themany petrochemical products of the Company, some ofwhich are highly volatile. From crude petroleum therefinery manufactures low volatile kerosene, automobilegasoline, aviation gasoline, and missile and rocket fuels ofthe highest volatility. In the primary manufacturingprocess, the refinery also manufactures many types ofpetrochemicalsand such items as lubricating oils,greases,waxes, and many types of dangerous andhazardous gases. Some of the gases are intentionallymanufactured, and some are the undesired but naturalphenomena which result from the refining process. Therefinery's safety practice booklet lists the followinghazardous gases as potentially harmful if inhaled:hydrogen sulphide, sulphur dioxide, carbon monoxide,carbon dioxide, nitrogen oxide, ammonia, hydrofluoricacid, and petroleum gases of many varieties.The Safety Rules; the Safety Hat Issued to EmployeesAs might be expected the safety of employees and ofthose coming into the refinery on business and the safetyof the people who reside in neighboring communitiespresent a problem to the Company which it has attemptedto solve by a series of safety regulations. It has installedequipment and devised procedures to deal with accidentssuch as fire, explosion, and the leakage of harmful gases.It has issued to its employees various items of protectiveclothing and safety hats made of metal, commonly called"hardhats," which are designed to protect employees.Among the safety provisions is a safety scheme wherebycertain portions of the refinery are specified as places inwhich "hard hats or safety hats must be worn by all per-sonnel." Even visitors to the refinery and those of its per-sonnel who go only occasionally into these areas arerequired by the safety rules to wear the type of hardhatwhich is issued to each employee. The Company retainsownership of these hardhats at all times but after one is is-sued to an employee he retains it until such time as heleaves the employ of the Company or until the hat isreplaced for some reason. At night each man on the dayshift usually places his safety hat with his work clothes orother protective covering in his locker. The initiation ofthe practice of issuing hardhats to its employees is an un-disputed fact in this proceeding. At the hearing, counselfor the Company produced a series of "Refinery Instruc-tion 314," beginning with one issued on December 7,1954, and the last of the seven documents being that,dated March 10, 1966.3The RuleAt the hearing counsel for the parties stipulated that theseven documents established the inception of RefineryInstruction 14 and its subsequent amendment. The docu-ments also established the rule pertaining to the wearingof "hard" hats, and the prohibition of the Companyagainst painting or marking the safety hats with materialnot "approved by proper authority." Refinery Instruction314 as first promulgated on December 7, 1954, in per-tinent part reads as follows-PROTECTIVE CLOTHING AND EQUIPMENTFOR ALL PARTS OF THE BODYHEAD PROTECTION1.The following articles must be worn for head pro-tection, as indicated.(a)Regular Safety Hat or Cap,where there is apossibility of being struck by falling or flying objects,and there is no likelihood of contacting electrical cur-rent.Colors of Safety Hats, to be worn by certainpersonnel is indicated below. No other painting ormarking of Safety Hats ispermitted unless approvedby proper authority.(1)For Safety Operators: white crown, greenbrim; "Safety Operator" stenciled on crown.(2)ForFireProtectionpersonnel:whitecrown, red brim. (Those worn by PP&CS per-sonnel have distinguishing metal badge in front;those worn by other "Fire Fighting Organiza-tion" personnel have "Fire Dept." stenciled oncrown.)(3)Plain for general use; no color identificationis required.SThese documents are dated as follows December7, 1954, January14, 1957;May I, 1959; June 9, 1959, September 28, 1962;January 13,1965; and the last one dated March 10, 1966 STANDARD OIL COMPANY OF CALIFORNIA155Thereafter at various dates, according to the stipula-tion,Refinery Instruction 314 underwent a series ofamendmentsand in the course of time it evolved into asystem of visual identification of certain classes of em-ployees by the specific colored markings placed on thehats. In 1954, distinctive visual identification on a hard-hat was used only for safety operators and fire protectionpersonnelbut as the system grew and the instruction wasrevised it included more and more separate classes of em-ployees with separate distinctive color markings. In therevision of the instruction in 1965 the Company addedyellow stickers to the side of the hardhats which by theirsymbols and color designated the operating division ordepartment in which the employee worked. In January1966, the Company ordered the placement of a decalof the company hallmark, a red, white, and blue chevronon the front of the hardhat ofallrefinery employees andunderneath the company hallmark a 1/2-inch "dymo"label tape with the employee's name.The testimony of company officials established the factthat at the time this controversy arose there were 3,000company employees on the premises of the refinery andbecause of huge construction projects enlarging therefinery, there were approximately 2,000 employees ofother companies on the property. The hardhats which theemployees of the contractors wore werein some in-stances similarto the Company's and in otherinstancesdissimilar, but the Chevron decal on the front of the hard-hat immediately identified employees of the Company asdistinct from the employees of the contractors who didnot display the Chevron hallmark on their hats. In addi-tion to the contractors' employees who were on thepremises, there were large numbers of employees of otheremployers who came in the course of their business tobring material to the refinery or to take away products orto perform special repairs or services. In the refineryareas these employees of thesuppliersor customers wererequired to wear hardhats, and in many instances theirhats too, were similar to the hats worn by the companyemployees except for the distinctive markings.By early 1966, Refinery Instruction 314 had specificparagraphs for head protection; face and head protection;eye protection; body protection; arm protection; and pro-tection against highly corrosive and toxic chemicals. Atthistime,Refinery Instruction 314 listed the followingmarkings in usefor protection and identification of com-pany employees:1.White crown, green brim, "Safety Operator" sten-ciled on crown.2White crown and brim, with distinguishing metalbadge in front, and red "Fire Dept." sticker on each sideof crown (fire protection personnel). These men are com-pany employees specially trained to fight refinery firesand should not be confused with the usual fire depart-mentsin cities, etc.3.Fluorescent red crown and brim (fire fighters). Per-sonnelspecially trained as above.4.All white (ambulance drivers).5.White with black stripes crossing on crown (publicrelations representatives).6.Metallic green crown and brim (refineryengineers).7.Dark blue crown and brim (equipmentinspectors).8.Dark red crown and brim (riggers).9.Cream crown and brim (head mechanics and main-tenance district foremen).10.Plain aluminum with yellow divisional identifica-tion sticker for Thermal Division on each side of crown(operators in Thermal Division).11.Plain aluminum with yellow divisional identifica-tion sticker for Catylitic Cracking Division on each sideof crown (operators in Catylitic Cracking Division).12.Plain aluminum with yellow divisional identifica-tion sticker for Isomax Division on each side of crown(operators in Isomax Division).13.Plain aluminum with yellow divisional identifica-tion sticker for Lube Oil Division on each side of crown(operators in Lube Oil Division).14.Plain aluminum with yellow divisional identifica-tion sticker for Light Oil Division on each side of crown(operators in Light Oil Division).15.Plain aluminum with yellow divisional identifica-tion sticker for Chemical Division on each side of crown(operators in Chemical Division).16.Plain aluminum with yellow divisional identifica-tion sticker for Utilities Division on each side of crown(operators in Utilities Division).17.Yellow plastic with yellow divisional identificationsticker for appropriate division on each side of crown(designated operators working near corrosive acids).18.Plain aluminum with Safety Engineer decal oneach side of crown (safety engineers).19.Plain aluminum (general use).20.Orange (boilermaker welders).21.Gray plastic (electricians).22.Gold (safety inspector).23.Green (motor transport employees).In this system of marking, the Company had used 14different colors and 9 different types of identificationstickers or decals in carrying out its visual identificationsystem for company hardhats.The Union Leaflets and LettersIt is the contention of the General Counsel and theUnion that in the month of July the Union launched acampaign to increase its membership at the refinery. Partof this campaign was a series of leaflets, admitted inevidence, which were mailed to union members and non-members in the appropriate unit. There are 13 of theseleaflets or letters which were mailed to employeesbetween August 17, 1965, and January 8, 1966. Some ofthese leaflets or letters were issued a second or third time.The initial letter to the employees stated that the or-ganizing program of the Union had been temporarily inac-tive but that it was being revived. It urged members tosign up fellow employees and to have pride in the Union.Subsequent leaflets or letters stressed the importance ofsolidarity and stated that a series of pamphlets entitled"Did You Know" would be issued to acquaint employeeswith facts of the company-union relationship. Theremainder of the leaflets discussed some of the aims ofthe Union in handling grievances and in future contracts.4B.Testimony on Controverted IssuesDwight Horne, chairman of the Stewards Council ofthe Union, was called to testify, among other things, thatthe series of leaflets were posted on the Union's bulletinboard maintained pursuant to the company-union laboragreement, but could only identify 4 of the 13 exhibits in'The senes of leaflets and lettersare G CExhs 3(a)-3(q) 156DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe series as having been posted on the union bulletinboard.Thomas M. Sheehy, general manager of therefinery, who was also questioned on this subject, statedthat he remembered that a leaflet concerning one partticu-lar incident was posted on the union bulletin board, but hecould not identify any of the exhibits as having beenposted. He admitted that he knew that there were variouscommunications posted on the bulletin board from theUnion to members and employees, but that he was notaware of their particular nature.The Wearing of the Union Decal; the Discussion Con-cerning the Decals; and the Suspension of Two UnionOfficersGale T. Jacobs, secretary-treasurer of the Union,testifiedwithout contradiction that during the latter partof December 1965 the officers of the Union receivedfrom the International and distributed to their membersin the refinery about 500 union decals. These decals arethe emblem of the Union, and are round and about 2inches in diameter. The union officers told the membersto put the decals on windshields, lunch buckets, hardhats,or things of that nature.It is undisputed that on January 19, 1966, Thomas M.Sheehy, general manager of the refinery, issued an orderwhich was posted on the bulletin boards that notified allemployees that the Company desired to have theChevron hallmark on all employees' safety hats on thecenter front with its bottom edge three-quarters of an inchabove the break for the brim. Underneath the hallmark,the employee's name was to be placed with self-adhesive"dymo" tape. This directive included the following,"Please note that unauthorized colors, decorations, or in-signia are not to be placed on safety hats. Refinery In-struction 314 is being revised to include the Chevron de-calsand division identification decals as authorizedmarkings."At approximately this time, Jacobs, the secretary-trea-surer of the Union, phoned Cannon, senior employeerelations representative of the Company, and asked himif the bulletinconcerningthe placement of the Company'shallmark and the banning of unauthorized material on thehats applied to theunion insignia.Cannon answered thatthe union insignia on the hardhat was not authorized.Jacobs asked why the Company had decided thatunauthorized material should not be worn on the hard-hats. Cannon replied that the Company wanted to identi-fy the property of the Company by the decals and toidentify the wearers as employees of the Company.Jacobs replied that the union members had no intentionof claiming the hardhats as their property by the decals,butmerely wanted to show their affiliation with theUnion. The men then discussed the fact that other kindsof material had been placed on the hardhats, such as panicbuttons, wisecracks, pornographic pictures, etc. Jacobssaid that the Union did not condone the wearing of suchthings on the hardhat, but felt that union members had aright to identify themselves with the Union by wearing aunion decal on the hat. Jacobs asked if an employee couldbuy his own hardhat and place the union decals on it.Cannon said that he would check on that, and a little laterhe phoned back to Jacobs, saying that an employee couldnot buy and wear his own hardhat, that the Companyrequired that he wear the hardhat provided by the Com-pany.Jacobs further testified that on February 16, 1966,Sheehy,general manager,and Le Duc, of the Company,met with Jacobs in Sheehy's office. At thismeeting,Jacobs told Sheehy that the negotiating committee of theUnion understood that the president of the Local wasgoing to be confronted on his return to work with a de-mand that he remove the union decal from his hat, and thepresident of the Union and the negotiating committee ofthe Union had agreed that if the union president wasgoing to be "attacked" in this manner, that the Companywould have to "attack" them all in the same manner,because they were going to back up the president andthey would all refuse to remove the union decal. Jacobsasked the management representative for time to "ironthe thing out."On the next morning Jacobs met with Sheehy and LeDuc again and handed to Sheehy a copy of the originalcharge herein, which had been filed by the Union with theRegionalOffice,Region 20 (San Francisco), on theprecedingday, February 16. Jacobs said that the Unionwanted to avoid a confrontation in the matter. Sheehyreplied that Le Duc would tell department heads not toseek a showdown in the matter, but if a confrontation oc-curred he would instruct the foreman to offer to "tradehats with the employees," and the meeting ended on thisnote.In the afternoon, Jacobs again saw Sheehy and toldSheehy that he had learned that Willie F. Anderson, pres-ident of the Union, and Danny Cates, chairman of thenegotiating committee of the Union, had been suspended,and Jacobs asked why the understanding reached thatmorninghad not been kept. Sheehy expressed amaze-ment, so they both went to Sheehy's office. Sheehy con-ferred with Le Duc privately and then he told Jacobs thattheCompany had complied with the agreed-uponprocedure. Jacobs left at that point.Jacobs also testified without contradiction that mostunion members paid their dues by the checkoff, so theCompany knew about increases in membership.In the course of his examination by union counsel,Jacobs testified that he didnotmention the Union's or-ganizational campaign in any of the discussions he hadwithmanagement representatives in regard to theremoval of the union decals.The Suspension of Cates and AndersonDanny Cates, the chairman of the negotiating commit-tee and an officer of the Union, testified that at one timehe had painted his hardhat yellow and that at another timehe placed a picture of Mickey Mouse on it. When theunion decals were issued he placed one on the front of hishat, but later changed the position of the decal so that hehad a union decal on each side of his hat over his ear. Hefirst learned that he might have trouble with themanage-ment about wearing the union decal on February 5 whenDixon, his plant foreman, told him that no unauthorizedmaterial was permitted on hardhats. Dixon said that noone was pushing the instruction at that time and until theydid he wouldn't say anything about Cates' wearing the de-cal.However, on February 7, Dixon came to Cates andshowed him a letter which said that the hardhats were tobe cleaned up and all unauthorized material taken offthem. Dixon then said, "I expect you to adhere to theterms of this letter." Cates inquired what would happenif he refused to remove the decals from his hat. Dixonreplied that the Company would take disciplinary actionagainst him.Cates heard no more of the matter until February 17,when Carlock, a foreman, called Cates from his post and STANDARD OIL COMPANY OF CALIFORNIAtold him thathe had been instructedto ask Cates toremove hisdecals. Cates told Carlockthat hewished hewould notask him to do that at thistime, because a meet-ing had been scheduledfor Mondaywith management totry tosettle the issue without anyone beingconfronted.Cates asked Carlock if he would check withthe assistantsuperintendent,Mr.Miller,before he asked him toremove thedecals, and Carlocksaid thathe would, andleft.About 1:20 p.m., Catesreceiveda phone call fromthe headoperator,Ralph Freeman,who directed him togo to the plant superintendent's office with Anderson, thepresidentof the Union. When Cates and Andersonreachedthe office of Leder,plant superintendent,Ander-son was admittedto Leder's office first and then Cates.When Anderson emerged from the superintendent's of-fice he told Cates that he hadbeen suspended.Cates wasthen usheredinto Leder's office.Inside were ForemanCarlock,Miller, and SuperintendentLeder. Leder saidCateshad been summonedto his office for the purpose ofasking Cates to remove his decals.Leder thensaid, "I amasking youto take thosedecalsoff." Catesreplied that hecouldn't at this time,and askedLeder if he would checkwith General Manager Sheehy as there had been arrange-ments made for a meeting the followingMonday to try tosettle the issue amicably.Leder repliedthat he was notconcernedwithany arrangements between theUnion andSheehy,that he was runningthe lube oildivision and hewas askingCates to take offthe decals.Catestold himthat he could not at thattime. Lederreplied,that in thatcase Cates wassuspended with pay.Leder told Cates thathe had been treated in the same manneras had Anderson.Just beforeCatesleft the room,Leder toldhim that therewere some yellow hats in the filing cabinet inthe office,and if Cateswould take one of them he could, and hewouldn't be suspended.Catestold him thathe couldn't doit at that time.Cates testifiedthaton the following morning hereturnedto work at7 a.m. He returnedto work due to atelephone call which resulted from a conference of the In-ternational representativeof the Union, Secretary-Trea-surer Jacobs, and Sheehy,generalmanager of therefinery.It is undisputed that on this morning,February18,Andersonand Catesreturned to work wearing theunion decals on their hats.Anderson and Cates were thenasked to exchange their hardhats containing the Union'sdecals for two new hardhats which did not contain theunion decals but did containthe Chevron hallmark. Theycomplied with this request and returned to work.Willie F. Anderson,presidentof the Union, testifiedthat on February 17 he was wearing his safetyhat withunion decals on both,the right and left sides. ForemanCarlock cameto him and told him that he had been in-structedto ask Andersonto remove the uniondecals. An-derson repliedthat he wished Carlockwould not ask himto remove them at thattime. Carlockreplied that his or-ders wereto, "Gosee Anderson and order him to removethe decals."AndersonaskedCarlock towait untilFebruary21when the Union andMr. Sheehy hadscheduled a meeting.Carlocksaid that his orders werespecific andhe had to askAndersonto remove the decals.Andersonasked if he could wear a safety hat of his own.Carlock repliedin the negative.Then Anderson askedCarlock if hecould exchange his hat.Carlock said hecould not.Later in the afternoon Anderson and Cates157were summoned to SuperintendentLeder's office. Ac-cordingto Anderson, Leder told Andersonthat he hadbeen asked to take the decalsoff hishat and had refusedand that he(Leder)would have to suspendhim. As An-derson leftthe office, Ledersaid he hada few days tothink it over and to call him if Anderson decided toremove the decals.The Incident of Employee HorneEmployee Dwight Horne,who holds the offices ofcommitteeman and chairman of the Stewards Council,also encountered difficulty concerning his wearing of theunion decals but he was not suspended.Home testifiedthat sometime prior to the issuance of the union decalssomebody had written the words,"road runner" on hishardhat.Also, on another occasion someone had put thewords "OCAWMounted Police"on his hat.5 No oneever told him to remove any of these things from his hat.When the union decals were issued he put one decal onthe front of his hat and one on the back. During the firstweek in January,Joe Keck,his shift foreman, in a conver-sation said that he felt the business of union decals waskind of silly, with the Company telling the employees totake the decals off their hats and the employees sayingthat they wouldn't.Keck told Horne he was going to givehim a Chevron decal and if Horne wanted to put it on hishat he could,but Keck wasn't going to order him to do so.Horne testified that on February 16 he was summonedto the office of Jules Mayer,chemical division superin-tendent. When he reached Mayer's office, Mayer told himthat the decal situation was getting out of hand,and thathe would like Horne to take his decal off and go out intothe plant and tell the rest of the employees in the divisionto take theirs off.Mayer said he asked Horne to do that,because Horne was recognized as the leader amongthe union men and they would probably follow his exam-ple.Home asked Mayer if Mayer realized his position,and had heard that the negotiating committee that morn-ing had taken the position that if action was taken againstthe president of the Union in the matter of the decals, theCompany would be required to take the same actionagainst all the members of the committee because theyhad decided on a joint course of action. Mayer said thathe had heard that and asked Horne if he was aware thatthe Union had filed charges with the Regional Office ofthe Board. Mayer said that the decals would have to comeoff the hats and he didn'twant to have trouble about it.Horne then asked if Mayer would wait either until theBoard rendered a decision or the scheduled meeting withSheehy on the matter occurred.Mayer replied that hewould not wait,that the matter was far too pressing, andhe told Horne that he would give him 24 hours to thinkabout it,with pay. On the following day, Mayer phonedHome at his home and asked him if he had made anydecision in the matter.Home said that it was his day off,and he didn'thave to be at work until Saturday, and hewas going to think about it until then.On Saturday,Horne went to work and about 10 o'clock in the morningthe foreman in the plant came to him and asked Horne tostep outside.The foreman asked him if he was ready totake the decal off his hat and he replied in the negative.Then the foreman asked him,if the foreman got him anew hat would he exchange hats? Horne replied that the5OCAWare the initials of the Union. 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDhat was the Company's property, and if it wanted toreclaim it,the Company could,so the foreman went to theoffice and brought back a new hat and took Horne's oldhat away with him.The ManyEmblems, Insignia, and ButtonsWorn by theMen WithoutObjection by the CompanyAll the employee-witnesses were cross-examined bycounsel forthe Companyas to whether there were notnumerous insignia and emblems of the Union which themen wore in the plant without objectionby the Companyever having been made.Horne readily admitted that heand the other stewards of the Union routinely and dailywore a steward'sbutton of the Union in therefinery.Horne admitted he had a union decal on his briefcase andon his lunch bucket which he brought intothe refinery ona daily basis. He also stated that he wore a large union in-signiamade of cloth on theback of his coveralls. Thisunion insignia is of thetypeworn on theback of bowlingshirts andis exactly8-1/2 inches in diameter.6Home saidthat manyof theunion members also wore a pencil clip ontheir coveralls which displayed the union insignia. Thisinsignia was about three quarters of an inch or button-sizein diameter.Horne stated that no one in management hadever objected to the men wearing or displaying any ofthese insignia in the plant,except the decals on the safetyhat.Horne also admitted that he knew the rule forbadeunauthorized decorations on the hardhats but he knewthat the rule had not been enforced.In the course of his cross-examination, Horne alsotestifiedthat there was a "continuous campaign" to enlistnew employees in theUnionand to enlist those men whowere working in the plant,and who had not yet joined theUnion.Anderson, president of theUnion,in the course of hiscross-examination,stated that he had seen safety hatspainted different colors by the men and decorated withsuch thingsas ChiquitaBanana stickers,cartoons, num-bers, etc.He knew that there was a rule stating thatunauthorized decorations could not be worn on the hard-hats, but he did not know what was authorized, and hemade no inquiry about the rule, even when the questionarose between management and the Union.When askedwhat the purpose of wearing the insignia was, he statedthat the decal was to identify the members to nonmem-bers within the plant.On cross-examination,Cates also testifiedthat thestewardsof the Unionwore a steward's button and thatmany of the men wore the pencil clip with the Union's in-signia on the pencil clip. Many of them had union decalson their lunch boxes and several of them wore the large 8-1/2 inch bowling-likeemblem on the back of theircoveralls.He also admitted that he knew of no instanceinwhich any of the employees were told to take off anyunion insignia,except the union decal on the safety hat.The General Counselalso called as witnesses somemembers of other unions.Neil Anderson,of CarpentersLocal 642, testifiedthat his union had 45 members in therefinery.At one time many of them had worn an emblem6 Some witnesses testified that this union insignia worn by some em-ployees on the back of their coveralls was 9-12 inches in diameter Thistestimony is incorrectOne of the cloth emblems which is the seal of theUnion is in evidence as Resp Exh 6 It is exactly 8-1/2 inches in diame-on their hardhats of the United States and hands clasped;thiswas an emblem which had been placed on UnitedStates overseas aid shipments.He had also seen cartoonsand numbers worn on hardhats.He estimated that about4 percentof themen employed in the refinery hadunauthorized decorations on their hats.Robert Hammond,Boilermakers Union,testified thathis union had 250-300 men employed in the refinery. Hehad seen safety hats marked with the numbers 007 andhad seen the Machinists emblem displayed on some hard-hats.RansomeF. Cannon, Jr., testifiedthat he is a pipefitterand a member of PlumbersLocal 159.There are approxi-mately 160 pipefitters employedat the refineryof whichapproximately 80 are members.He has seen the Machin-istsdecal and the Union'sdecal and many differentpainted markings on the hardhats in the past.Gilbert L.Hail, chief steward and a member of the ex-ecutive board of the International Association of Machin-ists, testified that his union had approximately 150 mem-bers in the refinery and that many of them wore theMachinists emblem on the front of their hats. He esti-mated the size of this emblemat 5-1/2inches in diameter.These emblems were worn up to February of this year.He testifiedthat in Februaryone of the foremen askedhim for his hardhat and when it was returned to him it wasa new one with the company hallmark on it and his nameunder theChevronsticker.He asked why the Companygave him a new hat and his foreman told him that "theycouldn't put the Chevron sticker on it so they had to getme a new one."The Testimony of Company WitnessesThomas M. Sheehy,general manager of the Richmondrefinery, called as a witness for the Company,testifiedthat Refinery Instruction 314 had contained a prohibitionagainst unauthorized markings on hardhats for manyyears. At that point,counsel for the parties agreed to thestipulation previously set forth on the original promulga-tion of Refinery Instruction 314, and successive amend-ments. Sheehy also identified a booklet entitled"GeneralInstructions and Safe Practices"issued by the Companyto each employee,when the employee began employ-ment.This booklethad an imprintof the employee'sname and contained general instructions for his employ-ment.On page 4, this booklet states to the employee,"You are expected to be familiar with all written Instruc-tions, Standards and Daily Orders that concern your job.Afteran absence you should promptly read any materialthat was issued while you were away."7Sheehy testifiedthat at each control room in the refinery or at a central lo-cation in each department an employee'smanual wasmaintained in which all instructions,standards,and or-ders were filed and maintained on a current basis forreference by all supervisors and employees.Sheehy testified that the last revision of Refinery In-struction 314 was initiated by receipt of a letter from N.T. Bogert,vice president of manufacturing of the Com-pany, datedAugust 27, 1965,which suggested placementterThe smaller decal is 2 inches in diameter Both insignia are the seal ofthe Union portraying oil derricks,oil tanks, and electrons,with the nameof the Union around the perimeter of the circle'This booklet is Resp Exh. 3. STANDARD OIL COMPANY OF CALIFORNIA159of the Chevron hallmark on safety hats which was aprocedure followed in other refineries.8 After receipt ofthis letter, a routine meeting of management personnel,held September 28, 1965, on the subject of safety,discussed this and other safety measures, and initiated theplacement of the hallmark on the hardhats. The minutesof thismeetinghave the following entry.IV.CHEVRON DECALS ON SAFETY HATS.To implement N. T. Bogert letter of 8-27-65, Secre-tary was directed to work with Training Section andDivision Heads to develope plan for use of Chevroninsigniaon all safety hats.9Sheehy testified that he first learned of a possible incidentin_regard to the hardhats on the evening of February 16,when Jacobs phoned him at home and said that he hadheard a rumor that when Anderson and Cates came towork, they would be confronted with the instruction, ifthey were wearing their hardhats with the union decal.Sheehy said he told Jacobs he would tell the supervisorsto soft-pedal the situation until they had a chance to workout compliance with the rule, except if the men took ac-tion in defiance of the Company. In that event, the Com-pany would be forced to take disciplinary action againstthe men involved.Sheehy further testified, that on the next morning, he,Le Duc, and Jacobs met and again discussed the situa-tion. Jacobs asked what action would be taken if the mendefied the Company's supervisors. Sheehy told him thatif forced the Company would take disciplinary action.They all agreed to go slow and he told Jacobs he wouldpass the word to supervisors to take no aggressive actionin the matter for a time, but Jacobs again asked if theCompany would take action if, the rule was defied.Sheehy again replied that in that event, the supervisorswould be backed up. Jacobs said that the wearing of thedecal was a matter of pride with some men and if the rulewas enforced too abruptly a "sort of minor rebellion"might take place which would be embarrassing to both theUnion and the Company. Jacobs did not mention anyunion organizing campaign in connection with the decals.The final agreement of Jacobs, Sheehy, and Le Duc wasthat the management officials would pass the word to thesupervisors and foremen to treat the whole situation withkid gloves and not provoke any incident. Sheehy attendedthe morning meeting of supervisors on February 17 andtold them the substance of the union-management un-derstanding.Sheehy testified that the Company had two reasons fordesiring the placement of the company hallmark on thehardhats: (1) The Company wanted its employees readilyidentifiable by the hallmark, because there were approxi-mately 2,000 employees of other companies on therefinery property and the Company sought to restrict itsemployees to their places of work and restrict the em-ployees of the other companies from wandering aroundthe refinery, in places where they had no business. Also,(2) the Company had its own trained firefighting forcewho could tell from the insignia on each man's hat, whichone was capable of rendering assistance in, for example,the chemical or lube plant, and which men would knowwhere and how to turn off or turn on certain valves, forgases, oils, gasolines, etc. Each of the employees was aspecialist to some extent in his department. In an emer-gency the trained firefighters knew who was capable ofperforming certain tasks. Sheehy said the Company feltthat unauthorized decorations cut down the visibility ofthe Company's distinctive identifying markings.Sheehy testified flatly that during conversations withunion representatives regarding the hardhats that no oneclaimed or said that the Union was engaged in an organiz-ing campaign, and therefore did not want to remove thedecals for that reason.W. A. Cannon testified that he holds the position ofsenior employee relations representative at the refineryand he is assistant to the personnel manager, which giveshim general responsibility in all the company-employeelabor relations activities.Among his duties is the in-vestigation and adjustment of grievances with union andcompany personnel. Cannon identified an exhibit whichshows a picture of the refinery and explained its operationin general. He stated that this document was prepared forpresentation to visitors to the refinery such as school chil-dren, service clubs, and interested groups. From thedocument Cannon identified the mass areas in whichhardhats were required to be worn by the rules of theCompany. He also explained many of the safety featuresand protective gear furnished to the employees who didparticular jobs such as safety glasses, safety clothing, par-ticular clothing which was nonconductive of electricity,etc.Cannon stated that in addition to the Union the Com-pany had at the refinery seven other unions with whom ithad labor relations. He corroborated the testimony ofSheehy as to the working of the safety system and he out-lined at great length the different markings for each typeof employee in the plant; these have been set forth previ-ously under the heading "Undisputed Facts." He ex-plained that visual identification of certain employees isneeded in case of emergency, such as riggers who work increws and are especially trained to handle large pieces ofequipment. As another example of specialists and theirdesignationheexplainedthatthe"yellowcap"designated those employees who were exposed to, andexperienced in, the handling of corrosive chemicals andacids.Cannon testified that the only sure way the Companyhad of identifying an employee was by the hallmark onthe front of his hat and the departmental markings on theside. Cannon also explained that there was one hardhat inthe refinery which was unique which was called the "goldhat."Each week this hat was assigned to a qualifiedcraftsman who spent the next 2 weeks as a safety inspec-tor traveling any place in the refinery to inspect the possi-bilities of fire, accident, or other emergency. This hat ismarked "safety inspector" and by virtue of the hat theemployee had access to any place in the refinery. Whenhe finished his tour of inspection he furnished an overallreport on his findings to the safety authorities of the Com-pany.Cannon testified that most of the union stewards of thevarious unions wore steward buttons. In some of the par-ticular crafts the employees wore a button which in-dicated that their payment of dues was current. He hadseen decals of both the Machinists Union and the UnionNThis letter is Resp Exh 5'This minute is Resp Exh 4 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDon lunch buckets, the windshield of automobiles, brief-cases, etc.He had observed the 8-1/2 inch sunburstbowling type of union insignia worn by various membersof the Union in various places in the refinery.Cannon testified that he is the person who investigatesviolations of company rules which involve the membersof the various unions, and in his experience no one hadever been told to remove any of these insignia, except theunion insignia on the hardhatsonly.In his experience hehad dealt with violations of the rule against havingunauthorized material on hardhats. The most prevelantviolation was one involving pornographic or distasteful orvulgar decorations. There had been several of these, thenaked woman type of thing, which the Company askedthe men to remove because many of the visitors to therefinerywere school children on educational tours orwomen from community groups.Cannon also stated that on an occasion in 1959 and1960, the Company had been forced to take actionagainst some employees, because rank-and-file em-ployees had painted their hats the colors of supervisoryemployees which confused many persons. To correctthese violations the hats which the employees had paintedwere exchanged for new hats with the proper markings.Cannon corroborated the testimony of Sheehy that theprogram for putting the Chevron hallmark on the front ofthe safety hats originated because of the letter of Bogert.The safety committee sought to insure uniformity of theplacement of the decal by ordering that it be on the frontof the hat and that the other identifying marks be on theside and Instruction 314 was changed to accomplish thisprogram. Cannon identified two typical hardhats, onewhich was exchanged by W. F. Anderson, president ofthe Union, and a second one by an unidentified person.On cross-examination, Cannon admitted readily that heknew how many persons in each union had signedcheckoff authorizations because these documents werekept in his department. He said the only way he knewwho was a union member was by the checkoff authoriza-tion cards which were kept on file in his office. He readilyadmitted that he was aware that from August of 1965 toFebruary 1966 that the Union had increased the numberof employees who were on checkoff. He said that he wasnot aware of any particular organizing campaign put onby the Union. He explained that the unions were alwaystrying to recruit new employees as they came on the joband those employees were working but had not yet joinedthe Union. He said that these efforts were common to allthe unions. Cannon was asked if he could produce the or-ders for the placement of the order for the company de-cals.He said that he could, and it was produced, but theGeneral Counsel did not choose to put it in evidence.The above narrative of testimony is not designed to bean exhaustive treatise; it is merely a summary of thehighlights of the testimony and documentary evidencepresented by counsel for the parties. All testimony and alldocuments presented have been considered by me inmaking my concluding findings. Because some facet ofthe case has not been mentioned in this summary does notmean that it has not been carefully considered.Concluding FindingsThere is a minimum of conflict in the testimony of thesets of witnesses presented by the General Counsel andthe Respondent. I credit fully General Manager Sheehyand Senior Labor Relations Representative Cannon.Both of these men testified in a forthright and candidfashion. In general, I also credit the testimony of the wit-nessespresented by the General Counsel such as Jacobs,Cates, Anderson, and Home, except on two features oftheir testimony. They were all fair and precise in theirtestimony as to the various meetings of management andunion representatives prior to thesuspensionof Catesand Anderson. However, when Jacobs testified as to theimportance of the allegedunion organizingcampaign, histestimony became very general, unspecific, and unper-suasive. Some of the other employee-witnesses, notablyHorne, tried to explain why it was impossible for them tobe informed of Instruction 314, but at that point thetestimony also lost much of its reliability. It appearedpatent to me that the witnesses were consciously tryingto inflate the routine conduct of union officials in trying torecruit members into the Union into some kind of special,large-scaleorganizing campaign. The testimony fallsshort of the mark. In his testimony, W. A. Cannon statedthat the unions were routinelyengaged ina continuous ef-fort to sign up new employees and to sign up those whowere employed but who had not yet joined the Union. Inhis testimony Horne also admitted that the campaign toenlist members was a continuous effort. This effort on thepart of the General Counsel's witnesses to build the rou-tine conduct of the Union into a "campaign" is clearlyexposed by the undisputed fact that in all the meetingsand discussions, which occurred between representativesof management and the important officers of the Union,not oneunion representative claimed at any conference,that the Union did not want to remove the decals from thesafety hats because the Union was engaged in an organiz-ing campaign. The union representatives asserted in theseconferences that the men "had pride in the Union em-blem," did not want to deface the emblem by "scraping"itoff the hats, and that the union members wished toidentify their fellowworkers, both union andnonunion.But, no representative ever claimed that the Union had anorganizational campaign in progress at that time, whichwould be adversely affected by taking off the union de-cals.From all the evidence, I conclude that the "Unioncampaign" was more fancied then real and was an af-terthought seized upon as a justification for refusing theCompany's reasonable request to remove the decals.Some of the General Counsel's witnesses were guiltyof some slanting of their testimony in regard to the factthat they knew there was a company rule which forbadeunauthorized adornment of the hardhats. One witnessstated that the rule was lost in the operating manual of therefinery and compared it with trying to find a specificpassage in the Bible. In most large organizations, whetherthey be governmental, industrial, or mercantile, there isa set of written rules for the guidance of supervisors andemployees which is usually called operating instructions,or employees'manual,and one of the hackneyed expres-sions used to designate this volume is "the Bible." Em-ployees are told usually that, "this is the Bible for their in-structions," and usually they are volumes of many pages,but employees either immediately or in the course of timelearn those portions of the manual, which affect their jobssuch as standing orders, or daily routine procedures, andthey learn to refer to the "Bible" on questions which areunusual. Some of the employees readily admitted ageneral knowledge of the instructions governing hardhatseven if they were not acquainted with specific details of STANDARD OIL COMPANY OF CALIFORNIA161the rule. From all the evidence I must conclude that theyall knew, at least in a general way, that the safety hat wasnot to be covered with unauthorized decorations. Excepton these two points, I deem the testimony of the em-ployees reliable and I credit it.With the conflicts of testimony resolved as statedabove, we may turn our attention to the main questionpresented by the case. The General Counsel in his briefplacesheavyreliance on a line of cases10 which seem tohold that the wearing of union insignia at work is an un-conditional and absolute right of an employee under Sec-tion 7.Counsel forthe Respondent places his reliance in theDecision of the Court of Appeals for the Ninth Circuit inN.L.R.B. v. Harrah's Club,337 F.2d 177, 179, whichstates a modification of the older cases. InHarrah's Club,supra,the Ninth Circuit wrote as follows:The Supreme Court has held that the wearing ofunion buttons comes under the heading of "otherconcerted activities." However, wedo not think thatthe Supreme Court intended to erect this into a rulewhich makes the wearing of union buttons per se aguaranteed right. We think there must be evidence ofa purpose protected by the act-i.e.,collective bar-gaining or other mutual aid or protection..TheBoard has cited several cases to show that the wear-ing of union buttons is a right guaranteed by the sec-tion 7, but it has cited no case where there was not atleastsomeevidence of a purpose which it is the pol-icy of the act to protect. [Emphasis supplied.]At a later point in the decision the court pointed outthat the record failed to show that the wearing of unionbuttons by the employees waspart ofany concerted cam-paign to organize the employees,to promote collectivebargaining,or to gain better hours, wages, or workingconditions.Ifind that the same is true here.The em-ployees at Harrah'sClub in the prior case,as the em-ployees here, were already organized, the Employer andthe Union for many years had maintained collective-bar-gaining agreements and there appears to have been no in-harmonious relations between the parties at the time thatthis controversy first arose.Furthermore,there is noevidence in this case that the wearing of the decals on thesafety hats was in any way directly connected with theUnion's routine procedure of trying to sign up new em-ployees and former employees.Thusthe evidence is voidof any connection between the display of union decals onthe safety hats and the Union's routine procedures to en-listmembers,or any other purpose protected by Section7 of the Act. As previouslymentioned,none of the unionofficers who were called by the General Counsel testifiedthat the display of the decals had anything to do with theUnion's organizing efforts and none of them mentionedtheUnion's organizing efforts as a reason for theirreluctance to remove the decals.Therefore,upon theauthority of the court's decision inHarrah's Club, supra,Ifind that the General Counsel has failed to establish thatthe display of the union decals was for a purpose pro-tected by Section 7 and that therefore the Company vio-lated Section 8(a)(1) and(3) by itsprohibition against thedisplay of the decals on the employees'safety hats.Furthermore,as the entire evidence is considered, theunrealities and the impracticalities of the General Coun-sel's contention come clearly into focus. Here, there isabundant proof that the rule prohibiting the wearing of theunion decals on the hardhats had no effect of interferingwith or restraining the employees in the exercise of theirstatutory right to organize. Here the Company prohibitedthe wearing of the union decals inonly one place -on theCompany's safety hats. The witnesses presented by theGeneral Counsel all testified that members of the Uniondisplayed the union decal in the refinery on their lunchbuckets, briefcases, pencils, and automobile windshields.Also, the union stewards wore their customary unionstewards' buttons or badges. In addition, many of theunion members wore the 8-1/2 inch diameter cloth em-blem on the back of their shirts or coveralls. This is alarge brightly colored seal of the Union, which is com-monly referred to as a "sunburst" emblem, which is aboutthe size which baseball players wear on their shirts, andwhich can be recognized at a considerable distance. Allthe officers of the Union who testified admitted that com-pany officialsneverforbade them to wear these insignia.With the Company permitting all of these various sizesand kinds of insignia to be worn,it cannot be maintainedthat the Company's rule prohibiting the wearing of decalson the safety hat deprived the employees of the right toidentify themselves with the Union for purposes of or-ganizingother employees. Here, the Company's rulelimiting the decoration of its safety hatsonlydistinguishesthis case from some cases in which the employer imposeda severe limitation on the size or number of union insigniawhich employees could wear." Certainly, the rule in thiscase did not restrain or interfere with any employee'sright to show his allegiance to other employees underSection 7 of the Act.Consideration of all the evidence also establishes thatthe Company had well-founded and legitimate businessreasons for the prohibition of the decals on the safetyhats. The United States Supreme Court inRepublic A via-tionCorporation v. N.L.R.B.,324 U.S. 793, 797-798(1945), stated that it was the task of the Board to workout a balance of conflicting rights under Section 8(a)(1)and the rights of employers to manage their businessesefficiently and safely, and find:... an adjustment between the undisputed right ofself-organization assured to employees under theWagner Act and the equally undisputed right of em-ployersto maintain discipline in their establishments.Like so many others, these rights are not unlimitedin the sensethat they can be exercised without re-gard to any duty which the existence of rights inothers may place upon employer or employee.Also, inFabri-tek, Inc. (supra),the Board stated thatindeterminingwhether an employer has lawfullyrestricted the wearing of union buttons, "what is basicallyinvolved in each case arising in this area is the necessityof striking a proper adjustment between conflicting rightsagainst the background of particular fact situations."Here the rights which must be balanced are the un-disputed right of employees to identify themselves asunion members for the purpose of organizing their fellow10Republic Aviation Corporation vN L R.B ,324 U.S 793 (1945),Floridan Hotel of Tampa, Inc,137 NLRB 1484, enfd. 318 F.2d 545(C A 5, 1963),Harrah's Club,143 NLRB 1356;Webb Furniture Cor-poration,158 NLRB 102,Serv-Air, Inc,161 NLRB 38211Fabri-tek,Incorporated,148 NLRB 1623,enforcement denied 352F 2d 577 (C A 8, 1965),Serv-Air, Inc,161 NLRB 382 162DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees and the equally undisputed right of the Com-pany to control its property and to maintain an effectivespot identification system in the interest of the safety ofall employees, the preservation of the Company's proper-ty, and the safety of the community in which the refineryis located. Here the rights of many persons are involvedbecause of the serious danger which attends all suchhighly volatile manufacturing operations at this refinery.The safe management of such a large operation is a heavyresponsibility on the Company which it may not shirk. Asthe court said inHarrah's Club, supra,in regard to asimilar decision of management:This is a valid exercise of business judgment, and itis not the province of the Board or of this court tosubstitute its judgment for that of management solong asthe exercise is reasonable and does not inter-fere with a protected purpose.It appears from a consideration of all the evidence thatthe General Counsel has failed to prove that the Com-pany's rule banning all unauthorized decoration of hard-hats was discriminatorily motivated to discourage unionmembership or the enlistment of members into the Union.In cases suchas thisthe crux of the situation is the "truepurpose or real motive" of the employer. InN.L.R.B. v.Brown,380 U.S. 278, 287-288, the Court stated that,where as here, "the tendency to discourageunion mem-bership is comparatively slight, and the employer's con-duct is reasonably adapted to achieve legitimate businessends or to deal with business exigencies, we enter into anarea where the improper motivation of the employersmust be established by independent evidence." In thiscase the General Counsel asks that an improper motiveon the part of the Companyor union animusbe concludedfrom knowledge attributed to the Company, which wasnot established at the hearing. It is true that the Uniongained some additional checkoff authorizations about thistime and that the 30-day escape period in the labor-management agreement between the parties became ef-fective on approximately February 15, but these circum-stances are a flimsy foundation to support a finding thatthe Company was motivated by union animus or actedbecause it faced the Union's growing strength. In view ofthe number of employees in the unit, approximately1,500, an increase of 15-18 checkoff authorizations mustbe considered negligible. In this connection it must be re-membered that in this entire record there is not one iotaof evidence that any company official, supervisor, orrepresentative made one statement which was disparag-ing or critical of the Union, its officers, or its members.In the light of all the evidence in this case, improper orunlawful motivation of the Company simply cannot befound.RECOMMENDED ORDERFor the reasons stated, I find that the Company's con-duct in maintaining the prohibition against unauthorizedadornment of the safety hats is not a violation of Section8(a)(1)of the Act, and the Company's conduct insuspending Willie F. Anderson and Danny Cates is not aviolation of Section 8(a)(3) of the Act. Therefore, I findthat the General Counsel has failed to prove by a prepon-derance of the evidence that the Company has committedthe unfair labor practices alleged in the complaint. Thecomplaint is hereby dismissed in its entirety.